Citation Nr: 1209057	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-46 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the bilateral feet.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran & His Daughter


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

The Veteran presented testimony before the Board in December 2011.  The transcript has been associated with the claims folder.  The Veteran submitted additional evidence at hearing before the Board.  He waived initial RO consideration of the newly submitted evidence and as such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for residuals of cold injury to the bilateral feet.  

The Veteran contends that he suffered frostbite to the bilateral feet while stationed in Korea along the demilitarized zone (DMZ) during the Korean Conflict.  Specifically, the Veteran testified before the Board that in approximately December 1953 or January 1954 he was driving a truck along the DMZ and he had to evacuate the truck and he was only wearing combat boots.  He further testified that he hid in a pile of rice straw, but that his feet were exposed and he suffered frostbite, which later caused his toenails to fall off.  He claims since this injury he has experienced pain in his feet, loss of toenails, and had his left leg amputated below the knee due to complications arising from his frostbite and diabetes mellitus.  The Board notes that a claim of service connection for diabetes mellitus has not been advanced.

The Veteran's DD 214 shows he served on active duty from May 1953 to May 1956.  He was awarded the Korean Service Medal and had one year and four months foreign service.  The remainder of his service personnel records, as well as his service treatment records was destroyed in the 1973 fire at the National Personnel  Records Center (NPRC).  The Veteran's sister submitted a statement indicating that she recalled their mother getting letters from the Veteran and their mother worrying about the cold weather and him having problems.  VA outpatient treatment records show the Veteran was treated for foot ulcers, thick and hypertrophic nails, decreased foot sensation, and a left below the knee amputation.  A statement from a VA nurse indicates the Veteran's cold exposure could have contributed to peripheral neuropathy and other long term sequelae, which increased the Veteran's risk of lower extremity complications, to include amputation.

Given the evidence of record the Board finds that prior to considering the merits of the Veteran's claim, the Veteran should be afforded a VA examination to assist him with his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take all indicated action in ensure that all VA medical records documenting the reported 2003 amputation of the left leg performed at Jackson VA Medical Center be associated with the claims file, to specifically include all treatment records leading up to the decision to perform such amputation.   

2.  After completion of the above, the RO should schedule the Veteran for an appropriate VA.  It is imperative that the claims file be made available to the examiner for review.  Such review should specifically include the medical records surrounding the amputation of the left lower extremity.

The examiner should respond to the following:   

a)  Are there any current residuals of cold injury to the right foot, or is there any medical evidence of chronic disability of the right foot associated with cold injury?   

b)  With regard to the left lower extremity (which has been amputated), is there evidence that the Veteran had residuals of cold injury to the left foot prior to the amputation of the left lower extremity?  If so, please identify. 

c)  If there is evidence that the Veteran had residuals of cold injury to the left foot prior to amputation of the left lower extremity, please offer an opinion as to whether such residuals played a role in making amputation of the left lower extremity a medical necessity.

A rationale for all opinions should be furnished. 

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, the RO should readjudicate the issue in light of all evidence of record, to include the evidence submitted after the August 2011 supplemental statement of the case was issued.  If the benefit sought remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



